The State of /s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 14, 2015

                                        No. 04-02-00864-CR

                                     Mario Limone SAUCEDO,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                   From the 198th Judicial District Court, Menard County, Texas
                                     Trial Court No. 02-1892
                           Honorable Emil Karl Prohl, Judge Presiding


                                            O R D E R


         On October 8, 2003, this court affirmed the trial court’s judgment in trial court cause number
02-1892 in which appellant was convicted of aggravated sexual assault of a child and indecency with
a child by contact. See Saucedo v. State, No. 04-02-00864-CR, 2003 WL 22298564 (Tex. App.—
San Antonio Oct. 8, 2003, pet. ref’d). This court’s mandate issued on April 29, 2004. On January
12, 2015, appellant filed a motion for leave to file brief and for oral argument relating to the same
trial court cause number. This court has no further jurisdiction over any appeal from trial court cause
number 02-1892. See TEX. R. APP. P. 18, 19. Accordingly, appellant’s motion is DISMISSED FOR
LACK OF JURISDICTION. Any future filings by appellant relating to trial court cause number 02-
1892 will be filed in this court as information received, and this court will not issue any further
rulings relating to this matter.

It is so ORDERED on January 14th, 2015.                                PER CURIAM


ATTESTED TO:




___________________________________
Keith E. Hottle
Clerk of Court